1

2

3                                     UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      TAMMARA TIMS and H.H., a minor by and
7     through his Guardian Ad Litem, GENEVA
      ATTEBERRY,
8                                                           2:18-cv-00021-JAD-VCF
                            Plaintiffs,                     ORDER AUTHORIZING RELEASE OF
9                                                           RECORDS FROM THE CLARK
      vs.                                                   COUNTY DEPARTMENT OF
10
      CLARK COUNTY SCHOOL DISTRICT,                         FAMILY SERVICES
11
      KASEY GLASS, MARK CONNORS, and
      DOES 1-50,
12
                            Defendants.
13

14
            Having reviewed and considered Defendant Clark County School District’s Motion to Compel
15
     Records from the Department of Family Services (“Motion”) [ECF No. 152], and having read and
16
     considered all papers filled in support thereof and in opposition thereto, and having heard and considered
17
     the oral arguments of counsel on June 21, 2019, and with good cause appearing, the Court orders as
18
     follows:
19
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Motion [ECF No. 152] is
20
     hereby GRANTED IN PART AND DENIED IN PART and the Court orders the Clark County Department
21
     of Family Services to simultaneously release to counsel for CCSD and counsel for Plaintiff unredacted
22
     copies of all records in its possession, custody and control pertaining to H.H. and unredacted copies of all
23
     records in its possession, custody and control pertaining to his mother, Tammara Tims, excluding
24
     Tammara Tims’ mental health records, from August 15, 2007 to the present. The records will be subject
25
1    to the protections of the Stipulated Confidentiality Agreement and Protective Order, filed on May 1, 2018

2    [ECF No. 33] (“Protective Order”) and thus in camera inspection by the Court is not required.

3           IT IS FURTHER ORDERED that if the Clark County Department of Family Services withholds

4    any documents on the ground that they are Tammara Tims’ mental health records, it shall prepare, and

5    disclose simultaneously to counsel for CCSD and counsel for Plaintiff, a log stating the date, the author,

6    if known, and the entity or agency that created the document. The log must not disclose any content in the

7    document.

8           DATED this 27th day of June, 2019.
                                                                 _________________________
9                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
